       Case 2:99-cr-00401-JAM Document 229 Filed 10/05/20 Page 1 of 1


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   DAVID M. PORTER, Bar #127024
     Assistant Federal Defender
 3   801 I Street, Third Floor
     Sacramento, CA 95814
 4   T: (916) 498-5700
     F: (916) 498-5710
 5
     Attorneys for Defendant
 6   EDWIN WILLIAM BALERO
 7
                                      IN THE UNITED STATES DISTRICT COURT
 8
                                 FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10    UNITED STATES OF AMERICA,                            No. Cr. S 99-401 JAM (2)
11
                               Plaintiff,                         Cr. S 12-369 JAM (1)
12
                v.                                         ORDER TO SEAL MR. EDWIN WILLIAM
                                                           BALERO’S MEDICAL RECORDS –
13
      EDWIN WILLIAM BALERO,                                EXHIBITS 1 AND 2
14
                               Defendant.
15                                                         Judge: Honorable JOHN A. MENDEZ

16
              IT IS HEREBY ORDERED that the Request to Seal Exhibits 1 and 2 - Mr. Edwin
17
     William Balero’s Medical Records -- is granted so that the medical information is not available
18
     on the public docket. The records have been provided to the Court and opposing counsel.
19
              These documents shall remain under seal until further Order of the Court.
20
21
22
      DATED: October 2, 2020                          /s/ John A. Mendez
23                                                    THE HONORABLE JOHN A. MENDEZ
                                                      UNITED STATES DISTRICT COURT JUDGE
24
25
26
27
28
     Order to Seal Exhibits 1 and 2                        United States v. Balero Nos. Cr. S 99-401 JAM/ S 12-369-JAM
                                                       1
